251 S.W.3d 378 (2008)
In the Interest of A.R. and J.N.M, Respondents;
Juvenile Officer, Respondent,
v.
A.A. (Mother), Appellant;
J.M., III (Father), Defendant;
John Doe, Defendant;
D.R.A., Defendant.
Nos. WD 68628, WD 68651.
Missouri Court of Appeals, Western District.
April 29, 2008.
Jeffrey S. Royer, Blue Springs, MO, for appellant.
Katherine J. Rodgers, Kansas City, MO, Guardian ad Litem.
Lori L. Stipp, Kansas City, MO, for Respondent Juvenile Officer.
Before PAUL M. SPINDEN, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

Order
PER CURIAM.
A.A. (Mother) appeals a judgment terminating her parental rights to her two children *379 on the grounds of abuse and neglect, failure to rectify, and parental unfitness. She contends that there was insufficient evidence to support the trial court's findings.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).